DISMISS and Opinion Filed October 7, 2019




                                       S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-19-00350-CV

                             LE-VEL BRANDS, LLC, Appellant
                                         V.
                           LACORE ENTERPRISES, LLC, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-06772-2018

                             MEMORANDUM OPINION
                     Before Justices Bridges, Molberg, and Partida-Kipness
                                   Opinion by Justice Bridges
       Appellant has filed an unopposed motion to dismiss this appeal stating the parties have

reached a settlement agreement. We grant appellant’s unopposed motion and dismiss this appeal.

TEX. R. APP. P. 42.1(a).




                                                /David L. Bridges/
                                                DAVID L. BRIDGES
                                                JUSTICE

190350F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 LE-VEL BRANDS, LLC, Appellant                     On Appeal from the 380th Judicial District
                                                   Court, Collin County, Texas
 No. 05-19-00350-CV        V.                      Trial Court Cause No. 380-06772-2018.
                                                   Opinion delivered by Justice Bridges.
 LACORE ENTERPRISES, LLC, Appellee                 Justices Molberg and Partida-Kipness
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered October 7, 2019.




                                             –2–